Case 21-40009-JMM         Doc 25     Filed 02/12/21 Entered 02/12/21 14:23:54             Desc Main
                                    Document      Page 1 of 6



Thomas D. Smith, Esquire (ISB No. 8206)
SPINNER, WOOD & SMITH
1335 East Center - P.O. Box 6009
Pocatello, Idaho 83205-6009
Telephone: (208) 232-4471
Email: tom@pocatello-law.com

Attorneys for R. Sam Hopkins, Trustee

                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

In the Matter of:                                   )   Case No. 21-40009-JMM
                                                    )
FRED FLORES,                                        )   Chapter 7
                                                    )
               Debtor.                              )
                                                    )

                    OBJECTION TO CLAIMED HOMESTEAD EXEMPTION

                      OPPORTUNITY TO OBJECT AND FOR A HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within fourteen (14) days of the date of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice or
hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
a hearing on the objection and file a separate notice of hearing.

       COMES NOW R. Sam Hopkins (“Hopkins”), the Trustee in the Laura Perez-Flores

(“Perez-Flores”) chapter 7 bankruptcy proceeding, Case No. 20-40873-JMM (“Perez-Flores

Bankruptcy”), by and through his attorneys, pursuant to Rule 4003(b)(1), Federal Rules of

Bankruptcy Procedure, and Rule 4003.1(c), Local Rules of Bankruptcy Procedure, and objects to

the Debtor’s claimed homestead exemption under Idaho Code §§ 55-1001 through 55-1003.
OBJECTION TO CLAIMED HOMESTEAD EXEMPTION - 1
Case 21-40009-JMM         Doc 25      Filed 02/12/21 Entered 02/12/21 14:23:54          Desc Main
                                     Document      Page 2 of 6



        This objection is based on the following grounds:

        1.      The Debtor, Fred Flores, and Perez-Flores are married. (Document No. 1, p. 35, ¶

1.)

        2.      On or about May 8, 2018, Blake Frasure executed a warranty deed to convey real

property located at 5130 Hawthorne Road in Chubbuck, Idaho (“Real Property”) to the Debtor and

Perez-Flores as “husband and wife.” A copy of the warranty deed is attached as Exhibit A.

        3.      Pursuant to Idaho Code § 32-906, the Real Property is the Debtor and

Perez-Flores’s community property because it was purchased during their marriage. The warranty

deed also indicates the Real Property is the Debtor and Perez-Flores’s community property.

        4.      Perez-Flores filed her bankruptcy petition on November 10, 2020. (Perez-Flores

Bankruptcy Document No. 1.) The Debtor and Perez-Flores were married at that time. (Id. at p. 36,

¶ 1.)

        5.      The Debtor filed his bankruptcy petition on January 7, 2021. (Document No. 1.)

The Debtor listed the Real Property in his Schedule A/B, and he claims a homestead exemption in

the Real Property. (Id. at p. 10, ¶ 1.1 and p. 17, ¶ 2.)

        6.      Pursuant to 11 U.S.C. § 541(a)(2)(A), both the Debtor and Perez-Flores’s

community interests in the Real Property became property of the Perez-Flores Bankruptcy estate

because Perez-Flores filed her bankruptcy petition first. Hopkins v. Idaho Central Credit Union (In

re Herter), 456 B.R. 455, 465 (Bankr. D. Idaho 2011); In re Bauer, 05.3 I.B.C.R. 60 (Bankr. D.

Idaho 2005); In re Pixler, 02.2 I.B.C.R. 87 (Bankr. D. Idaho 2002).




OBJECTION TO CLAIMED HOMESTEAD EXEMPTION - 2
Case 21-40009-JMM        Doc 25     Filed 02/12/21 Entered 02/12/21 14:23:54           Desc Main
                                   Document      Page 3 of 6



       7.      The Debtor is not entitled to claim a homestead exemption in the Real Property

because the Debtor’s bankruptcy estate does not include any interest in the Real Property. Hopkins

v. Idaho Central Credit Union (In re Herter), No. 4:12-cv-180-BLW (D. Idaho Feb. 13, 2013);

Bauer, 05.3 I.B.C.R. 60 (Bankr. D. Idaho 2005); Pixler, 02.2 I.B.C.R. 87 (Bankr. D. Idaho 2002).

       8.      Pursuant to Rule 4003.1(c), Local Rules of Bankruptcy Procedure, the Court may

sustain this objection and disallow the Debtor’s claimed homestead exemption without a hearing,

unless a hearing is scheduled within the time set forth above.

       WHEREFORE, Hopkins respectfully requests that the Court disallow the Debtor’s

claimed homestead exemption in the Real Property.

       DATED February 12, 2021.
                                             SPINNER, WOOD & SMITH


                                             By /s/
                                               Thomas D. Smith




OBJECTION TO CLAIMED HOMESTEAD EXEMPTION - 3
Case 21-40009-JMM       Doc 25    Filed 02/12/21 Entered 02/12/21 14:23:54      Desc Main
                                 Document      Page 4 of 6



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on February 12, 2021, I served a true and correct copy of the
foregoing document as follows:

       U.S. Trustee                                      [ ]   U.S. Mail, postage prepaid
       ustp.region18.bs.ecf@usdoj.gov                    [ ]   Hand Delivery
                                                         [x]   ECF Notice
                                                         [ ]   Facsimile

       Patrick J. Geile                                  [ ]   U.S. Mail, postage prepaid
       pgeile@foleyfreeman.com                           [ ]   Hand Delivery
                                                         [x]   ECF Notice
                                                         [ ]   Facsimile

       Andre L. Lawson                                   [ ]   U.S. Mail, postage prepaid
       lawsonattorney2016@gmail.com                      [ ]   Hand Delivery
       bppoffices@aol.com                                [x]   ECF Notice
                                                         [ ]   Facsimile

       Fred Flores                                       [x]   U.S. Mail, postage prepaid
       5130 Hawthorne Road                               [ ]   Hand Delivery
       Chubbuck, Idaho 83202                             [ ]   ECF Notice
                                                         [ ]   Facsimile


                                               By: /s/
                                                   Thomas D. Smith




OBJECTION TO CLAIMED HOMESTEAD EXEMPTION - 4
Case 21-40009-JMM   Doc 25    Filed 02/12/21 Entered 02/12/21 14:23:54   Desc Main
                             Document      Page 5 of 6




                                                                          EXHIBIT A - 1
Case 21-40009-JMM   Doc 25    Filed 02/12/21 Entered 02/12/21 14:23:54   Desc Main
                             Document      Page 6 of 6




                                                                          EXHIBIT A - 2
